IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00342-CR
 
Robert Vincent Enright, Sr.,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the County Court at Law No.
1
Johnson County, Texas
Trial Court No. T200701154
 

ORDER





 
            Robert Vincent Enright, Sr. was found
guilty of a Class C Misdemeanor in the justice of the peace court and appealed
that decision to the county court at law for a trial de novo.  See Tex. Code Crim. Proc. Ann. art. 45.042
(Vernon 2006).  He was found guilty by a jury in the county court at law.  A
fine of $50 was imposed.  Enright attempted to appeal that judgment, and this
Court dismissed the appeal for want of jurisdiction.  Enright v. State,
No. 10-08-00342-CR, 2009 Tex. App. LEXIS 2072 (Tex. App.—Waco Mar. 25, 2009, no
pet. h.).
            Enright has now filed a motion to
reconsider.  It is untimely.  See Tex.
R. App. P. 49.1.  Because we no longer have plenary power over our
opinion and judgment, Enright’s motion to reconsider is dismissed for want of
jurisdiction.
 
                                                                        PER
CURIAM
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Motion
dismissed
Order
issued and filed June 17, 2009
Do
not publish